  


 HR 1209 ENR: To award a Congressional Gold Medal to the World War II members of the “Doolittle Tokyo Raiders”, for outstanding heroism, valor, skill, and service to the United States in conducting the bombings of Tokyo.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1209 
 
AN ACT 
To award a Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders, for outstanding heroism, valor, skill, and service to the United States in conducting the bombings of Tokyo. 
 
 
1.FindingsCongress finds that— 
(1)on April 18, 1942, the brave men of the 17th Bombardment Group (Medium) became known as the Doolittle Tokyo Raiders for outstanding heroism, valor, skill, and service to the United States in conducting the bombings of Tokyo;  
(2)80 brave American aircraft crewmen, led by Lieutenant Colonel James Doolittle, volunteered for an extremely hazardous mission, without knowing the target, location, or assignment, and willingly put their lives in harm's way, risking death, capture, and torture;  
(3)the conduct of medium bomber operations from a Navy aircraft carrier under combat conditions had never before been attempted;  
(4)after the discovery of the USS Hornet by Japanese picket ships 170 miles further away from the prearranged launch point, the Doolittle Tokyo Raiders proceeded to take off 670 miles from the coast of Japan;  
(5)by launching more than 100 miles beyond the distance considered to be minimally safe for the mission, the Doolittle Tokyo Raiders deliberately accepted the risk that the B–25s might not have enough fuel to reach the designated air-fields in China on return;  
(6)the additional launch distance greatly increased the risk of crash landing in Japanese occupied China, exposing the crews to higher probability of death, injury, or capture;  
(7)because of that deliberate choice, after bombing their targets in Japan, low on fuel and in setting night and deteriorating weather, none of the 16 airplanes reached the prearranged Chinese airfields;  
(8)of the 80 Doolittle Tokyo Raiders who launched on the raid, 8 were captured, 2 died in the crash, and 70 returned to the United States;  
(9)of the 8 captured Doolittle Tokyo Raiders, 3 were executed and 1 died of disease; and  
(10)there were only 5 surviving members of the Doolittle Tokyo Raiders as of February 2013.  
2.Congressional gold medal 
(a)Award 
(1)AuthorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design in honor of the World War II members of the 17th Bombardment Group (Medium) who became known as the Doolittle Tokyo Raiders, in recognition of their military service during World War II.  
(2)Design and strikingFor the purposes of the award referred to in paragraph (1), the Secretary of the Treasury shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.  
(3)National Museum of the United States Air Force 
(A)In generalFollowing the award of the gold medal referred to in paragraph (1) in honor of the World War II members of the 17th Bombardment Group (Medium), who became known as the Doolittle Tokyo Raiders, the gold medal shall be given to the National Museum of the United States Air Force, where it shall be available for display with the Doolittle Tokyo Raiders Goblets, as appropriate, and made available for research.  
(B)Sense of CongressIt is the sense of Congress that the National Museum of the United States Air Force should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with the Doolittle Tokyo Raiders.  
(b)Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.  
(c)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
